te Dovid Hill
Platt ectbonar.

 

-
es Sites: of America,
| Respondent.

, :
70 A OUT

Nit tone, Sri [an David fil | (' Uf l| v UP ik foher "Brian!

Tikes this request? with the Court

the United Stites ("lJ aba;

| ot the Ser vee) UST r nee ma Fe

ad ah of (ne actual imocence and a onda
on_the. Kesystow e To Stale bar ot rule ’

r
bert ay Resecuts | Te tie Se viderce fF actin! 9 MNCceNCe
; oH tt i sy as url, etl oner js cope”
ne Ul. f inpocerit in the cument, CASZ,

lof g
on a ug a Vip inia“V._ 5¢ ja tn Hil) I Case no,

 

 

Contact fyireeney ‘ te Ares fi fit case
5 li at the adkes?
feiee ys poms Sele Maetrayl ule lA 24414 Oh Phone os

fe 927 T abi h ied

vile gH re! A Tare & fo Kel eetient

il orl of Fah a
Es +3 EN ps be Hy ale heed Tents rock eat a
bag decom Fevacali dp, —_- t yer mnelher crime and
| |
|

Case 1:13-cr-00435-TDS Document 154 Filed 10/24/18 Pane 1 of 2
Because F efi Honey is assertin acta innocence bi The
laff imulive defense ot tram the bol Brian being thea ened >
Petitionér

aid amet a ae does pet ser 59
re Cation aif) sh aul ee Mi llowed [2 cont inue oa

Case. Since This facil aise lle Jai does nor hn a
law library and limits A ee per ong only T : = f morth
lag pee eis, a_court ap poittted | yer for bic 2255
Case for his'actua Limocence claims. Bond ondtions, if
that is is Hie ease, val revel Fetiioner ability to prosecyle
nl ee te a lawy er is necessary for f ath

mental —— on (nd erovin any vemainin lect finance
if any turer facts of teeta z recess. Ta

: CO ae * files This pleading, this the 2th ony

— Certificate OF Service —

Potitione C tif the he filed Fi
Other 29 2058 6 bya posited A 7 —— aa "

ibe ingtitign so a nly se, directed f the © Clork

the Court requ be served with
Come] of Res bat VIA EEE ECF Nl Electronic

(ling, in accordance with forma Fauperis statute.

M fr lan Se Hill
USWEO adinewle Sy Jal

os Martinsville VA 4414

 

Case 1:13-cr-00435-TDS Document 154 Filed 10/24/18 Pane ? of 2
